                            Case 19-24551      Doc 46      Filed 03/13/20     Page 1 of 3
Entered: March 13th, 2020
Signed: March 13th, 2020

SO ORDERED




                               IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF MARYLAND
                                           (Baltimore Division)

         In re:                               )
                                              )
         KIMYA D. CRAWFORD,                   )                        Case No. 19-24551-MMH
                                              )                              (Chapter 7)
                           Debtor.            )
         ___________________________________ )
         In re:                               )
                                              )
         RENEE PETERSON,                      )                        Case No. 19-24045-DER
                                              )                              (Chapter 7)
                           Debtor.            )
         ___________________________________ )

            ORDER DIRECTING PARTIES TO THE HEARING SET FOR MARCH 30, 2020 TO
              FILE A LINE ADDRESSING TIMING OF HEARING AND CAPABILITY FOR
                                   VIDEOCONFERENCING

                   Pursuant to the Orders entered on January 17, 2020 the Court previously scheduled a

         hearing in these matters for March 30, 2020 at 10:00 a.m., and asked that Upsolve show cause, if

         any there be, why the Court should find that (i) the statements in the Declarations of Pro Se

         Assistance signed and filed by the above-captioned debtors are fully informed and appropriate

         under applicable law, and (ii) the assistance provided by Upsolve to debtors filing petitions in this

         district otherwise complies with applicable law, including applicable rules with respect to

         authorization to practice law in this district. On February 28, 2020, Upsolve filed Responses to
                  Case 19-24551        Doc 46      Filed 03/13/20     Page 2 of 3




the Orders to Show Cause as well as three Affidavits by Victor S. Leung, Rohan Pavuluri, and

Tina Tran, respectively.

       Due to the current operational status of the United States Bankruptcy Court for the District

of Maryland during the COVID-19 Pandemic declared by the World Health Organization, as well

as the U.S. District Court Amended Standing Order 2020-03, and the necessity of the Court to

increase social distancing, it is hereby requested that Upsolve and its counsel as well as any other

parties planning to appear for the scheduled hearing (collectively, the “Parties”) inform the Court

by the filing of a Line on or before Friday March 20, 2020 advising (i) the capability of the

Parties to appear via videoconference for the currently scheduled hearing if the Court determines

it is feasible and appropriate to hold it at the already scheduled time, (ii) whether the Parties would

desire a continuance of the currently scheduled hearing, and (iii) any other information the Parties

deem pertinent to the scheduling of the hearing. The Court will take into consideration any

information contained in a timely-filed Line, as well as any changes in Court protocols in response

to the COVID-19 Pandemic, in finalizing the date, time, and nature of the hearing in these matters.


cc:    Kimya D. Crawford
       Morgan W. Fisher, Chapter 7 Trustee
       Renee Peterson
       Marc H. Baer, Chapter 7 Trustee
       Gerard R. Vetter, Assistant United States Trustee

       Upsolve
       c/o Tina Tran, Managing Attorney
       tina@upsolve.org

       Upsolve, Inc.
       c/o Rohan Pavuluri, Chief Executive Officer
       150 Court Street, Floor 2
       Brooklyn, New York 11201

       David Nigel Griffiths
       Victor S. Leung


                                                 ~2~
          Case 19-24551      Doc 46    Filed 03/13/20   Page 3 of 3




Robert B. Niles-Weed
Theodore E. Tsekerides
Counsels for Upsolve, Inc.
Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, NY 10153
Holly E. Loiseau, Counsel for Upsolve, Inc.
holly.loiseau@weil.com

U.S. Trustee


                                   ~ End of Order ~




                                      ~3~
